10/21/2015 TDCJ Offehder Detai|s ©AV'OM /O t

“‘J T§_XAS DEEARTMEN'EOF GR|M|NA§_\_EU¢S\T CE\ m TDCJ Home m New OFfender Search

     

Offender |nformation Details

S|D Number: 05579847

TDCJ Number: 01950,282 y v

Name: BON|LLA,JESUS JR . -
Race: H

Gender: _ l\/|

DOB: 1983-03-18

lVlaximum Sentence Date: 2044-03-05

Current Faci|ity: COFF|ELD

Projected Re|ease Date: 2027-01-29

Paro|e E|igibi|ity Date: 2017-06-08

Offender Visitation E|igib|e: §

lnformation provided is updated once daily during vveekdays and multiple times per day
on visitation days. Because this information is subject to change, family members and
friends are encouraged to call the unit prior to traveling for a visit. ‘

SPEC|AL lNFORMATION FOR SCHEDULED RELEASE:

Schedu|ed Re|ease Date:' Offender is not scheduled for release at
this time.

Schedu|ed Re|ease Type: Will be determined When release date is
scheduled

Schedu|ed Re|ease Will be determined When release date is '

Location: scheduled

 

l ipa.r.°|:e ReVi€*W llr\forhiatio'n;;';}`_1

 

Offense History:

 

Offense Sentence
Date effense Daie

http://offender .tdcj .state.tx.uleffenderSearch/offenderD etai l .acti on?si d= 05579847 ' 1/2

Sentence (YY~,

County' Case No. MM“DB)